Citation Nr: 0604672	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of residuals of shell fragment wound to the chest, 
left side, with scar, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from December 1968 to 
December 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the RO denied service connection for a 
left eye scar as a residual of shell fragment wounds in 
February 2004.  The RO advised the appellant in a February 
2004 letter of the action necessary to appeal that decision.  
No such action was taken by the appellant and it is, 
therefore, not before the Board at this time.

FINDING OF FACT

The appellant's service-connected residuals of shell fragment 
wound to the left chest are currently manifested by a very 
thin, half-inch scar, with no clinical findings of 
disfigurement, pain, adhesions, ulceration, loss of covering 
of skin over the scar, or loss of function and no current 
subjective complaints.


CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected residuals of shell fragment wound to the left 
chest, with scar, have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, and 7805 (2005), Diagnostic Code 
7803, 7804, and 7805 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well- 
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty.  In August 2002, the appellant was 
issued a VCAA letter, informing him to send evidence, 
including evidence of current disability.  By inference, 
evidence of disability includes all gradations of that 
disability.

Furthermore, the RO specifically requested that the appellant 
provide copies of the relevant private medical evidence, and 
forwarded him a VA Form 4142, Authorization and Consent to 
Release Information, so that the VA could obtain pertinent x-
ray reports.  To date, the appellant has not provided the 
sought medical records or an authorization for the VA to 
obtain such records.  Here, the Board finds that any defect 
with respect to the timing and form of the VCAA notice 
requirement was harmless error and that the appellant has not 
been prejudiced thereby.  The appellant been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to the VA request for evidence.  
The reasons and bases of the SOC and SSOC specifically 
explained to the appellant what the evidence must show for a 
compensable evaluation.  The appellant was not prejudiced by 
not receiving the VCAA notification, as he had close to a 
year to respond to the SOC and SSOC prior to the 
certification of his appeal to the Board.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in the SOC and SSOC, and the May 2004 
letter, this case and the above analysis, the Board finds 
that VA notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfill the 
essential purpose of the VCAA.  Id. at 130.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
the appellant underwent a VA compensation examination in June 
2003.  The examiner reported what appears to be an accurate 
medical history, provided examination findings and provided 
an appropriate diagnosis.  Therefore, the Board finds this 
examination is adequate for VA purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
In an August 2002 letter, the VA requested that the appellant 
identify all treatment for his claimed disorder so that 
medical evidence pertinent to his claim could be obtained.  
The appellant has not specifically identified any private 
health care providers, but he did submit a letter dated 
February 2004 from a private physician and he reported 
treatment at the Bonham VA Medical Center.  The VA has 
requested all private treatment records from the appellant, 
and afforded him the opportunity to let VA obtained these 
records on his behalf; however, copies of relevant treatment 
records were not submitted by the appellant and he has not 
returned a release form authorizing the VA to obtain 
treatment records for him.  The appellant has been informed 
of the evidence in the VA's possession via the SOC and SSOC.

VA has obtained service medical and VA treatment records.  
Therefore, the Board concludes that all pertinent evidence 
regarding the issue decided below, that may be reasonably 
obtained, has been obtained and incorporated into the claims 
file.

To the extent that the VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds the error 
harmless.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2001) (The "harmless error doctrine" is applicable when 
evaluating VA's compliance with the VCAA).  Of course, an 
error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
medical evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the SOC and SSOC, 
and May 2004 letter, discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  Mayfield at 121.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. 38 
U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and not availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).
Evaluation of Residuals of Shell Fragment Wound Injury

The appellant seeks an evaluation for a service-connected 
scar, a residual of shell fragment wound injury to the left 
chest.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath at 594.
 
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Generally, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  However, in Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.


The appellant's claim for a higher evaluation is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The appellant's service-connected residuals of shell fragment 
wound injury to the left chest, scar, is currently evaluated 
as noncompensable under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.118, Diagnostic Code 7805.  This 
scar evaluation was made effective from July 12, 2002.

The Board has also considered rating the impairment as a 
muscle injury.  However, a compensable evaluation is not 
warranted.  The service records do not establish the presence 
of a deep or penetrating wound.  There is no indication of 
infection or a requirement of prolonged treatment.  There is 
no evidence of muscle damage, a through and through injury or 
the cardinal signs or symptoms of muscle injury.  The Board 
is aware that a chiropractor reported that a 1997 X-ray had 
revealed 20-30 densities consistent with shrapnel.  However, 
the examiner does not establish a muscle injury and his X-ray 
evidence predates the appellant's claim.  In regard to 
whether there has been a retained foreign body at any time 
during this appeal, the more probative evidence established 
that the appellant does not have remaining retained bodies.  
This is also consistent with the appellant's self report that 
he had picked out such fragments. 38 C.F.R. § 4.55, 4.56, 
4.73,  Diagnostic Code 5321.  If rated as a muscle injury, 
the conclusion must be that such injury is no more than 
slight.

As for the scar, the rating criteria for skin disorder at 38 
C.F.R. § 4.118 were changed effective August 30, 2002.  See 
67 Fed. Reg. 147 49590, 49596-99 (July 31, 2002).  According 
to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the type of claim to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.  The Board also notes that a liberalizing law or VA 
issue may be applied no earlier than the date of the change.  
38 U.S.C.A. § 5110.

Based on the following analysis, the Board finds that a 
compensable disability evaluation for any part of the appeal 
period is not warranted.  Neither the old nor new rating 
criteria at 38 C.F.R. § 4.118 authorize a higher evaluation 
for any period; therefore, any issue of whether the new 
criteria has retroactive effects is moot.  Furthermore, the 
condition has not changed and a uniform evaluation is 
warranted.  Fenderson, supra.

Under the old criteria, a minimum compensable evaluation, 10 
percent, requires  the presence of superficial and poorly 
nourished scars with repeated ulceration, or superficial, 
tender and painful scars, on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  
Alternatively, a scar may be rated based on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In this case, the evidence of record shows that, 
on VA examination in June 2003, there were no objective 
findings for or complaints of ulceration, or a tender and 
painful scar.  VA treatment records dated August 2002 to 
August 2004 are similarly silent for such findings or 
complaints.  Furthermore, there are no documented complaints, 
clinical findings, or averments of any functional loss 
associated with the scar on the left chest.  A letter dated 
February 2004 from a chiropractor reflects that spinal x-rays 
taken in 1997 show multiple radio opaque densities, and the 
appellant argues that there is retained shrapnel in his 
chest.  However, a service separation examination, with chest 
x-ray, and a June 2003 VA x-ray report are negative for 
retained fragments.  Notwithstanding, the Board notes that, 
even were retained fragments shown by the medical record, 
this by itself does not establish functional impairment as 
contemplated by the Code.  Therefore, the Board finds that 
the preponderance of the evidence is against a compensable 
rating as the criteria in effect prior to August 30, 2002, 
are not met.
Turning to the new criteria for scars (of other than the 
head, face and neck), a compensable evaluation, 10 percent, 
may assigned where the scar is deep or causes limitation of 
motion when the area or areas exceed 6 square inches.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  Alternatively, 
where a scar is superficial and does not cause limitation of 
motion a 10 percent disability evaluation is assigned when 
the area or areas of scar is 144 square inches or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id., Diagnostic Code 7802, Note (2); see 
also, Diagnostic Code 7801, Note (2).

Where scars, superficial and unstable, are shown, a 10 
percent disability evaluation is warranted.  An unstable scar 
is one where for any reason there is frequent loss of 
covering of skin over the scar.  Id., Diagnostic Code 7803, 
Note (1).  Where scars, superficial and painful on 
examination are shown, a 10 percent disability evaluation may 
be assigned.  Id., Diagnostic Code 7804.  Otherwise, scars 
may be rated based on the limitation of function of the 
affected part.  Id., Diagnostic Code 7805.

In this case, the evidence shows that the appellant's 
residual injury from the shell fragment wound to the left 
chest in service consists of a very thin, half-inch scar.  
Service medical records, report of VA examination dated June 
2003, VA treatment records dated August 2002 to August 2003, 
and the February 2004 chiropractic report reflect no clinical 
findings for disfigurement, pain, adhesions, ulceration, loss 
of covering of skin over the scar, or limitation of motion.  
Deep scars in an area exceeding 6 square inches are not 
shown.  Moreover, there are simply no subjective complaints 
relative to the scar or shell fragment wound to the chest, 
left side.  Therefore, the Board finds that the criteria for 
a compensable disability rating under 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 through 7805, effective as of August 
30, 2002, are not met.

According to 38 C.F.R. § 3.321(b)(1), in exceptional cases 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  The 
appellant has not claimed, nor does the evidence show 
frequent hospitalizations due residuals of shell fragment 
wound to the chest, left side, with scar.  Marked 
interference with employment is not shown.  Accordingly, an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards is not shown.  Therefore, referral for an extra-
schedular evaluation is not warranted.

In conclusion, the preponderance of the evidence is against 
entitlement to a compensable evaluation for residuals of 
shell fragment wound to the chest, left side, with scar.  The 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for residuals of shell fragment 
wound to the chest, left side, with scar, is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


